Title: To Thomas Jefferson from James Powell, 7 February 1804
From: Powell, James
To: Jefferson, Thomas


               
                  Sir 
                  New York Febury 7 = 1804
               
               I Canot suffer my self to entertain a doubt but that you wil be pleased to excuse this adress, with the same chearefulness you would acknowlidge a like obligation, Information assures me, Sir—That you are an ageid resident of Virgenia, and doubtless of extensive information—I shal ever be readey to acknowlidge it as a singular favour dun me—if it is in your power to afford me aney information of my Hor. Fathers family. My father Joseph Powell (at the time he left Maryland his parential abode about 1754) was the onely son of Thomas and Peggy Powell, sum of the erely setlers on the Potomake River (Tho originally from Whales England) my father lernt the Carpenters trade of one Isack Oakson at Anapolis—he had one sister whose name was Martha. Aney information You may have to afford me on this or aney other ocation shal be gratefully Acknowlidged as a want of candure, or Initention from severil like aplications I hope wil farther pleade as an apoligie for this intrudeing on your more immediate and Important Concernes
               Sir, With sentiments of esteeme I remain Yours to Serve
               
                  James Powell 
               
            